        Case 1:17-cv-02068-SDG Document 76 Filed 05/14/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


 KIDANEMARIAM KASSA,
              Plaintiff,
                                                CIVIL ACTION FILE
 vs.
                                                 NO. 1:17-CV-2068-SDG
 FULTON COUNTY, GEORGIA, PAUL H.
 HOWARD, ANTIONETTE
 STEPHENSON, PIERRE EASLEY, AND
 JOHN DOE,
               Defendants.



                                    JUDGMENT

       This action having previously come before the court, Honorable William M. Ray,

II, United States District Judge, for consideration of Defendants’ Motion to Dismiss, and

the court having granted said motion as to Defendants Paul H. Howard, Antionnette

Stephenson, and John Doe on February 4, 2019; and Defendant Pierre Easley’s Motion

for Summary Judgment having been granted by the Honorable Steven D. Grimberg on

May 14, 2020, it is

       Ordered and Adjudged that the plaintiff take nothing; that the defendant, Pierre

Easley, recover its costs of this action, and the action be, and the same hereby is,

dismissed.

       Dated at Atlanta, Georgia, this 14th day of May, 2020.


                                                       JAMES N. HATTEN
                                                       CLERK OF COURT

                                                  By: s/ Jordyn Dobbins
Prepared, Filed, and Entered                              Deputy Clerk
in the Clerk's Office
May 14, 2020
James N. Hatten
Clerk of Court
        Case 1:17-cv-02068-SDG Document 76 Filed 05/14/20 Page 2 of 2



By: s/ Jordyn Dobbins

    Deputy Clerk
